DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

 Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendments.

Drawings
The objection to the drawings is withdrawn in view of the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-7, 9-12, 15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120062364 to Rowe, in view of US 20040201846 to Mullani and 20170224270 to Stamnes.
Regarding Claim 1, Rowe discloses a system (Figs. 2-5, sensor 100 with biometric sensor computation system; ¶¶ [0045]-[0049]) comprising: a sensor for measuring a skin parameter of skin (Figs. 2-5, biometric sensor 100 measuring finger ridges and valleys; ¶¶ [0045]-[0049], [0068]), the sensor comprising: at least three light sources configured to provide unpolarized light source light with optical axes under an angle relative to an optical axis of the sensor in a range of 10-80, wherein the at least three light sources are spatially separated from one another, wherein the unpolarized light source light illuminates the skin (Figs. 2-5, angled, unpolarized illumination sources 130; ¶¶ [0045]-[0049], [0066]); one or more detectors located in a central position, surrounded by the at least three light sources, at a distance from the at least three light sources (Figs. 2-5, imaging system 140 centrally located among illumination sources 130; ¶¶ [0045]-[0049], [0066]); and at least one lens configured to focus the light source light reflected from the skin to the one or more detectors (Figs. 2-5, Imaging optics 150 (including one or more lenses, polarizers, filters, mirrors, color filter arrays, and/or other optical elements) for imaging system 140; ¶¶ [0045]-[0049]). 
However, although Rowe discloses a biometric sensor computation system, Rowe does not explicitly disclose the distance is in a range of 5-80 mm; and an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm. Mulani discloses one or more detectors located in a central position at a distance from the at least three light sources, wherein the distance is in a range of 5-80 mm (Fig. 9, lighting array 46 spaced approximately 10 mm from 25 mm lens 22 and approximately 20 mm from camera attachment point; ¶¶ [0056]-[0065]). Stamnes discloses an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Stove by providing one or more detectors located in a central position at a distance from the at least three light sources, wherein the distance is in a range of 5-80 mm as in Mulani in order to optimize the optical properties. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Stove by providing an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm as in Stamnes in order to provide for greater accuracy.
Regarding Claim 2, Stamnes discloses the analysis system is configured to generate the corresponding skin sensor value based on the detector response of the one or more detectors in a spectral range of 370-740 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 3, Stamnes discloses the analysis system is configured to generate the corresponding skin sensor value based on the detector response of the one or more detectors at one or more wavelengths in a spectral range of 370-420 nm, or at one or more wavelengths in a spectral range of 600-650 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 4, Mullani discloses the at least three light sources are configured to provide light source light only at one or more wavelengths in the spectral range of 370-420 nm, or at one or more wavelengths selected from in the spectral range of 600-650 nm (Fig. 9, lighting array 46 with LEDs of four colors comprising White, UV/Blue (405 nm), green/yellow (565 nm) and orange/red (630 nm); ¶¶ [0056]-[0065]).
Regarding Claim 6, Stamnes discloses the analysis system is configured to generate the corresponding skin sensor value based on the detector response of the one or more detectors in the an entire wavelength range of 350-780 nm excluding the wavelength ranges 440-620 nm and 640-740 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 7, Stamnes discloses the one or more detectors comprise at least two detectors respectively configured for detection of a part different parts of the spectral range of 350-780 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm) using at least one camera 307; ¶¶ [0033]-[0038], [0045]-[0046]).

Regarding Claim 9, Mullani discloses the the sensor further comprises a sensor opening for propagation of the light source light out of the sensor to the skin and for entrance of the reflected light source light into the sensor (Fig. 9, lighting array 46 with LEDs and sidewalls 30 supporting glass faceplate 32; ¶¶ [0056]-[0065]).
Regarding Claim 10, Mullani discloses each of the one or more detectors has a field of view with an equivalent diameter at the sensor opening, wherein the sensor opening has an opening diameter, wherein a ratio between the equivalent diameter at the sensor opening and the opening diameter is in a range greater than or equal to 0.9 and less than or equal to 1.1, (Fig. 9, lighting array 46 with LEDs having field of view equal to diameter of lens 22, and sidewalls 30 supporting glass faceplate 32; ¶¶ [0056]-[0065]), and wherein the opening diameter is at maximum 15 mm (Claim 41)).
Regarding Claim 11, Mullani discloses the sensor further comprises a polarizer between the at least one lens and the one or more detectors and the one or more detectors are configured to detect polarized light, wherein the polarizer comprises one or more of a segmented polarizer and a spatially varying polarizer (Fig. 9, center polarizer 56 and ring polarizer 58; ¶¶ [0013],[0065]-[0072]), and Rowe discloses the light sources are configured to provide white unpolarized light source light (Figs. 2-5, unpolarized illumination sources 130; ¶¶ [0045]-[0049], [0066]).
Regarding Claim 12, Stamnes discloses the at least three light sources are configured to sequentially provide the light source light (Figs. 1-4 and 6-8, 30 images sequentially illuminated at 10 different wavelengths; ¶¶ [0033]-[0054], [0072]), and wherein the one or more detectors are configured to sequentially detect the reflected light source light, and configured to generate corresponding detector signals (Figs. 1-4 and 6-8, 30 images sequentially recorded at 10 different wavelengths; ¶¶ [0033]-[0054], [0072]).
Regarding Claim 15, Mullani discloses the distance is in a range of 4-20 mm (Fig. 9, 25 mm lens 22 in center and lighting array 46 spaced approximately 10 mm from 25 mm lens 22 and approximately 20 mm from camera attachment point; ¶¶ [0056]-[0065]), and wherein the angle is in a range of 20-60°(Fig. 9, lighting array 46 with approximately 45 degree axis relative to axis of lens 22; ¶¶ [0056]-[0065]).
Regarding Claim 17, Stamnes discloses the analysis system is configured to generate the corresponding skin sensor value based on an average of respective detector signals provided by the one or more detectors (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model with averages of 30 images recorded at 10 different wavelengths; ¶¶ [0033]-[0054], [0065], [0077]-[0078], [0098]).
Regarding Claim 18, Mullani discloses the sensor has a sensor optical axis, and wherein the at least three light sources are configured symmetrically around the sensor optical axis (Fig. 9, lens 22 in center of lighting array 46; ¶¶ [0056]-[0065]).
Regarding Claim 19, Stamnes discloses the one or more detectors comprise at least two detectors having corresponding optical axes (Figs. 1-4 and 6-8, spectral radiometer map creation with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm) using at least one camera 307; ¶¶ [0033]-[0038], [0045]-[0046]), and Mullani discloses the optical axis of the sensor is parallel to optical axes of the at least two detectors (Fig. 9, attachment of a digital camera for capturing images“; ¶¶ [0028], [0058]).
Regarding Claim 20, Rowe discloses a system (Figs. 2-5, sensor 100 with biometric sensor computation system; ¶¶ [0045]-[0049]) comprising: a sensor for measuring a skin parameter of skin (Figs. 2-5, biometric sensor 100 measuring finger ridges and valleys; ¶¶ [0045]-[0049], [0068]), the sensor comprising: a plurality of light sources configured to provide unpolarized light source light for illuminating the skin with optical axes under an angle relative to an optical axis of the sensor in a range of 10-80, wherein the plurality of light sources are spatially separated from one another (Figs. 2-5, angled, unpolarized illumination sources 130; ¶¶ [0045]-[0049], [0066]); and a detector located an equal distance from each light source of the plurality of light sources, and having an optical axis that coincides with the optical axis of the sensor (Figs. 2-5, imaging system 140 centrally located among illumination sources 130; ¶¶ [0045]-[0049], [0066]); and a lens configured to focus the light source light reflected from the skin to the detector (Figs. 2-5, Imaging optics 150 (including one or more lenses, polarizers, filters, mirrors, color filter arrays, and/or other optical elements) for imaging system 140; ¶¶ [0045]-[0049]).  and an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the detector at one or more wavelengths in a spectral range of 350-780 nm.
However, although Rowe discloses a biometric sensor computation system, Rowe does not explicitly disclose the distance is in a range of 5-80 mm; and an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm. Mulani discloses one or more detectors located in a central position at a distance from the at least three light sources, wherein the distance is in a range of 5-80 mm (Fig. 9, lighting array 46 spaced approximately 10 mm from 25 mm lens 22 and approximately 20 mm from camera attachment point; ¶¶ [0056]-[0065]). Stamnes discloses an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Stove by providing one or more detectors located in a central position at a distance from the at least three light sources, wherein the distance is in a range of 5-80 mm as in Mulani in order to optimize the optical properties. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Stove by providing an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm as in Stamnes in order to provide for greater accuracy.
Regarding Claim 21, Mullani discloses the distance is in a range of 8-14 mm (Fig. 9, 25 mm lens 22 in center and lighting array 46 spaced approximately 10 mm from 25 mm lens 22 and approximately 20 mm from camera attachment point; ¶¶ [0056]-[0065])..

Claim(s) 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Mullani and Stamnes as applied to claims 11 and 20, and further in view of US 20180184894 Su.
Regarding Claims 16 and 22, Rowe in view of Mullani and Stamnes discloses the system according to claim 11, and Stamnes further discloses the one or more detectors comprise a 2D camera. However, Rowe in view of Mullani and Stamnes are silent regarding an aperture configured upstream of the at least one lens, wherein the aperture has a diameter in a range of 0.1-0.8 mm. Su discloses an aperture configured upstream of the at least one lens, wherein the aperture has a diameter in a range of 0.1-0.8 mm (Figs. 2-3, camera module with sensor 213 and the first focusing lens or lenses 211 have aperture sizes between about 0.8 mm and 1.5 mm; ¶ [0074]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Mullani in view of Stamnes by providing an aperture configured upstream of the at least one lens, wherein the aperture has a diameter in a range of 0.1-0.8 mm as in Su in order to reduce optical aberration.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 10/31/2022, with respect to claims 8 and 23 as amended have been fully considered and are persuasive.  The rejection of claims 8 and 23 as amended has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 10/31/2022, with respect to claims 1-6, 6-7, 9-12 and 15-22 as amended have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20120062364 to Rowe.

Allowable Subject Matter
Claim 23 is allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852